                  Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                           Desc
                                                                  Main Document    Page 1 of 27
 Fill in this information to Identify your case:

!Uniled Slates Bankruptcy Court for the:


[_::_.T_:_:s_~~-~~~,~~                               -----·--- '""~_,_______                                                        D Check if this an
                                                                                                                                         amended frllrig




Official Forrn 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                        04/20
If mora !;>pacf;j is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number {If
known). For more information, a separate document, lnstruc'tions for Bankruptcy Forms for Non~lndivlduals, Is available.


 1.    Debtor's name


 2.    All othor names debtor
       used In the last- 8 years
       Include any assumed
       names, trade names and
       doing business as names
                                                                                                       -------------------------·------
 3,    Debtor's federal
       Employer Identification             XX-XXXXXXX
       Number (EIN)
                                                                                                                                    ------·-·-----
 4.    Debtor's address                    Principal placo of business                                     Mailing address, If different from principal place of
                                                                                                           business

                                           5648 Berkshire Dr
                                           _Los Angeles, CA ~p032                ______
                                           Number, Street, City, Slate & ZIP Code                          P.O. Box:, Number, Street.   CT{y, Slate & ZIP Code
                                           -"'"o~_~ng~_l_es   __________ _                                 Location of principal assets, if different from principal
                                            County                                                         place of business

                                                                                                           Number, Street, City, State & Z'"IP"'Cc:co"decc-------·"---------


 5.    Debtor's website- (URL)
----··------·------------------·-·---··--·--·---
 6.    Type of debtor                      •   Corpo~atlon (Including ~imlted Liability Company (LLC) and Limited liability Partnership (LLP))
                                           D   Partnership (excluding LLP)
                                            D Other. Speciry: ------·--·-- - - - - - - - - -
..........--·---·---·-----------·------·   -------------·----·--·----------------




 Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bahkruptcy                                                 page 1
               Case 2:21-bk-11352-NB                         Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                       Desc
                                                             Main Document    Page 2 of 27
 Debtor     Stern Holdings, lhc. - - - - - - - - - - - - - - - - ··--·---                                Casp number {if known)
           N~--'"··------·-·--·····-




 7.   DeScribe debtor's b!Jsiness       A. Check one:
                                        0    Heallh Care Business (as defined in 11 U.S.C. § 101(27A))
                                        0    Single Asset Real Estate (as defined In 11 U.S.C. § 101(51 B))
                                        0    Railroad (as defined in 11 U.S.C. § 101(44))
                                        0    Stockbroker (as defined in 11 U.S.G. § 101(53A))
                                        0    Commodity Broker (as·derinad·in 11 U,S.C. §" 101(6))
                                        0    Clearing Bank (as defined ih 11 U.S.C. § 781(3))

                                        •    None of the above

                                        B. Check all that apply
                                        D Tax-exempt enlity (as described in 26 U.S.C. §501)
                                        D Investment company, h1cluding hedge fund or pooled investment vehiCle (as defined in 15 U.S.C, §80a-3)
                                        D    Investment ndvisor (as defined in 15 U.S.C. §80b~2(a)(11))

                                        C, NAICS (North American lndustl)' Classification System) 4~digit code that best describes debtor.
                                           See hltp:/!www.uscourts.gov/four-digit-national-association-naics-codes.


                                                                                         ----··--~---····-------············--


 8.   Under which chapter of the        Check one:
      Bankruptcy Code Is the
      debtor filing?
                                        0   Chapter?
                                        0   Cllapter9

      A debtor who is a ''small         •   Chapter 11. Checl< all that apply:
      business debtor" must check
                                                             D    The debtor Is a small business debtor as defined in 11 U.S.C. § 101 (510), and its aggregate
      the rlrst sub-box. A debtor as
      defined in § 1182(1) who                                    noncontingentliquidated debts (excluding debts owed to insiders or affiliates) are less than
      elects to p(oceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      subchapler Vor chapter 11                                   operations, cash-flow statement. and federal income tax return or if any of these documents do      not
      (whether or not the debtor ls a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
      "small business debtor") must                          D    The debtor is a debtor as defined in 11 U.S.C. § 1182(1 ), Its aggregate noncontingent liquid<ited
      check the second sub-box.                                   debts (excluding debts. owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proce~d under Subchapter V of C.hapter 11.1f this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement. and federal income tax return, or If
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
                                                             D    A plan is being tlled.wHh this pelilion.
                                                             D    Acceptances of the plan were solicited prepetitfon (rom one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             D    The deb lor is required to file periodic reports (for example, 10K and 1OQ} with the Securities and
                                                                  Exchange Commission according to§ 13 or 15{d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Volun.tary Petition for Non-lndividuafs Filing for BEmkruptcy under Chapter 11
                                                                  (Orflclal Form 201A) with this form.
                                                             0    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2,
                                        0   Chapter 12

e.-wei:e·Prior-ba·nkrl,ptcy····-·--·-•      No.   ------·-·-·-·-·-----·-----------·-·-·-·---··                                          ~~~"          ....   ~---"




      cases filed by or against
      the debtor within the last 8      D Yes.
      years?
      If more than 2 cases, anach a
      separate list.                              District                                When                           Case number
                                                                                                             - - - - - - Case number
                                                                                                                                           - - · · · - · ·..- - -     "_"   __ _
                                                  District                                When




 Official Form 201                             Voluntary Potitlon for Non-lndlvi!Juals Filing for Bankruptcy                                                 page 2
                  Case 2:21-bk-11352-NB                               Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                         Desc
                                                                      Main Document    Page 3Case
                                                                                              of number
                                                                                                  27 (if known)
    Dobto'   _§_~ern_l!_o!c:ll.~l!s,"l"n..-c._
                                            • _ _ __
              Nama

    10. Are-any bankruptcy_ cases
                                               • No
        pending or being filed by a
         ~uslhess    partner _or an            0 Yes.
         affiliate of the dobtor?




         List all cases. If more than 1,
         attaCh a separate list                           Debtor
                                                          District
             ---------------------------------~·-···----·-····-···-



    1'1. Why Is the case filed in          C!Jac:k afllhat apply:
         this district?
                                           •      Debtor has had ils _domicile, principal place of busfness, _or principal assets in Lhis district for 180 days immediately
                                                  preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                           0      A bankn,Jptcy cE~se concerning debtor's affiliate, general partner, or partnership is pending In this district.

    12. Does the debtor own or             • No
        have possession of any
        real property or personal          0 Yes.        Answer below for each property that needs Immediate attention. Attach additional sheets if needed.
        property that needs
        immediate attention?                             Why does Ihe property need immediate attention? (Check all that apply.)
                                                         D IL poses or is alleged lo pose a threat of imminent and identifiable hazard to public health or safety.
                                                             Whal is the hazard?    ~---·--··          . ··---···--------·-··-·-······----·-----------------------
                                                         D It needs to be physically secured or protected from the weather.
                                                         D It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                           livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other oplions).
                                                         0   Other
                                                         Where Is the property?                 ········-------------                    ---           --------·--
                                                                                         Number, Street, City, State & ZIP Code
                                                         Is the property insured?
                                                         ONo
                                                         DYes.       Insurance agency
                                                                     Contact name
                                                                     Phone



-             Statistic~J ~-~~--~~~~~~~~~ve in!~~~~~-~-~-~----------~-----·-·---·-·-····           _________________
    13. Debtor's estimation     or                  Cl1ecl< 011e:
        available funds
                                                    •    Funds will be available for distribution to unsecured creditors.

                                                   0 After any administrative expenses are paid, no runds will be available to unsecured creditors.


    14. Estimated number of                ·1-49                                             0 1,000-5,000                              0 25,001-50,000
        creditors                                                                            0 5001-10,000                              0 50,001-100,000
                                           D 50·99
                                           0 100-199                                         0 10,001-25,000                            0 More lhan1 00,000
                                           0 200-999
                                      ------------------------
    15. Estimated Assets                   • $0- $50,0QO                                     0 $1,000,001 -$10 million                  0 $500,000,001-$1 billion
                                           0 $50,001 - $100,000                              0$10,000,001 ·$50 million                  0 $1,000,000,001 -$10 billion
                                           0$100,001-$500,000                                0 $50,000,001 -$100 million                0 $10,000,000,001 -$50 billion
                                           0 $500,001 -$1 million                            0 $100,000,001-$500 million                0   More than $50 billion

·-----·--·-------------          ·------·-····-----------~----------·----------                                    ----
    16. Estimated liabilities              o so.- S5o.ooo                                    • $1,000,001 -$10 million                  0 $500,000,001-$1 billion

    Official Form 201                                   Voluntary Patltlon tor Non-Individuals Filing for Bankruptcy                                                 page 3
              Case 2:21-bk-11352-NB                            Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                      Desc
                                                               Main Document    Page 4 of 27
Debtor   -~a~f-~---t!_ol_d_in_g_~LJ~c~-----------·-·-·------·--------..··--                          case number {If K n o w n ) - - - - - - - - - - - - - -

                                        D $50,001 - S100,ooo                          D $10,oo0,001 -$50 million               0$1,000,000,001- t10 billion
                                        D $100;001 - $5oo,ooo                         D $50,000,001 -$100 million              0$10,000,000,001 -$50 billion
                                        D $500,001 -$1 million                        D $100,000,001 -$500 million             D Morelhan $50 billion
---      ------------ ....   -------- --·-··-   ··-··--····--------·-·-·---~~
                                                                                                            -----------·-·-·--------




Official Form 201                                  Voluritary Peutlon for Non-Individuals Filing for BankruptcY                                                page 4
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                       Desc
                                                              Main Document    Page 5 of 27
 Debtor    Stern Holdings, Inc.                                                                      Caso numb'er {if Mown)
           Name                 '~----------------------------------------                                                    -------


- · Re_que_~.!_!~"~-~allef, _D_e_cl_a_ra_t_l<>_n_._a_n_d_S_Ig=-n_a_t_u_r_•_•__________________________________________________________

 WARNING ... Bankruptcy fraud is a serious crime. Making a false-statement in connect_lon with a bankruptcy case can result ih fines up lo $500,000 or
             imprisonment for.up to 20 years, or both. 18 U.S.C.- §§ 152, 1'341, 1519, and 3571.

 17. Declaration and signature
    of aUthorized                   The debtor requests relief in accordance with the-chapter of title 11, United Stales Code, specified in this petition.
    representative of debtor
                                    I have bean authorized to file this petillon on behalf ofthe debtor.

                                    I have examined the information in this petition and have a reasonable bEilief that !he information is true and correct,

                                    l declare under penally of pe~ury that lhe foregoing is true and correct

                                    Executed on        _f~!?.~.~!_IY_t~L.?._Q~------"·­
                                                        MM /DD I YYYY


                               X    Is/ Shahin Melamed                                                      Shahin Melamed
                                   -SI9nature o'f authorized repr                                           Pnrl"tecrn-ame




18. Signature of attorney      X    Is/ Matthew Abbasi                                                       Dole February 19, 2021
                                   SfgiiatUrS:""Ot attorney·ro·;:·"                                                 MM I DD/YYYY

                                    Matthew Abb"-s_j~_15030____.______ ···-·-·--------·-·-··-·---------
                                    Printed· nama

                                    ABBASI LAW COR,_P-"0-'-'R,_-Ac-._TI.,.Oc-._N.___ _ _ _ _ _ _ ·-------------·-----
                                    Firm name

                                    6320 CANOGA AVE.
                                    SUITE 220
                                    WOODLAND HILLS, CA 91367
                                   -Number;-Streat-:-C.il}I:-State&-zrp-·coae----"·-"

                                    Conlacl phone         (310) 358-9341

                                    215030 CA
                                   -Bar number and Slate-----------------·"-·-·"·"·-·-"__ __




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 5
              Case 2:21-bk-11352-NB                            Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                          Desc
                                                               Main Document    Page 6 of 27



  Fill In this Information to identify the case:

!Debtor name         ..~!~rn Holdlng_!,~l~n~c~.________

i United Stales Bankruptcy Court forlhe:             CENTRAL DISTRICT OF CALIFORNIA

i Case number (ir known) _______ -------"--·-·-
                                                                                                                                                     0   Check if this is an
l________~-                                                                                                                                              amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                                  12/15

An Individual who Is authorized to act on behalf of a non-individual debror, such as a c:orporatlon or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that Is not. inc:luded in the dQ(~ument, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date, Bankruptcy Rules 1008 and 9011.

WARNING ··Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connectlon with a bankruptcy case can result In fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                 Declaration and signature


        I am the president, anOther officer, or an authorized agent of the corporation; a meml:!er or an authorized                   agent of the   pr.~rtnership;   or another
        individual serving as a representative of the debtor In this case.

        I have examined the information In the documents checked below and I have a reasonable belief that the information Is ((Ue and                           correct:
         •        Schr;,dule AlB.; Assels-Real and Personal Properly (Official Form 206AIB)
         •        ScheduleD: Creditors W/10 Have Claims Secured by Properly (OffiCial Form 2060)
         •        Scl!edule ElF:. Creditors W/10 Have Unsecured Claims {Official Fonn 206E/F)
         •        Sc11edule G: Executory Contracts a11d Unexpired Leases (Official Form 206G)
         •        Schedule H: Codebtors (Official Form 206H)
         •        Summary of Assels and Liabilities for Non-Individuals (Ofticial Form 206Sum)
         D        Amended Schedule
         D        Cllapter 11    or Chapter 9 Cases: List of CreditOfs        WhQ"·HaV;; the 20 Largest UnseCi"i(ed-Ciiiiins and Are Not lnsir:iiirs (Official Form 204)
         tJ       Other document that requires a declaration

       I declare under penally of perjury that the foregoing Is           t:~-and   correct.                        ~~~
         Executed on         Febr~"'¥X.~"~'·".?"~1___                X /s/ Shahin Melamed
                                                                      Signature of individual stgriirici Oi-lbetiar       d      or    -             ---·




                                                                       Authorized Officer and Owner
                                                                       Position or relationship iO-debtor·-·--····-·-···-··---




Officl81 Form 202                                             Declaration Under Penalty of PerJury for Non-Individual Debtors
Software Copyright (c) 19\16-2021 Best Case, LLC- www.be$lcase.com                                                                                                    Best Case Bankruptcy
                    Case 2:21-bk-11352-NB                            Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                             Desc
                                                                     Main Document    Page 7 of 27

 Fill in this information to identify the case:
 Debtor name Stern Holdings, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 All Start Financial                                             7227 Oleander          Contingent               $2,400,000.00                   Unknown                   Unknown
 20700 Ventura Blvd.,                                            Avenue, Fontana,       Unliquidated
 Suite 222                                                       CA 92336               Disputed
 Woodland Hills, CA
 91364
 Prime Point                                                     7227 Oleander                                   $1,250,390.20                   Unknown                   Unknown
 Contracting, Inc.                                               Avenue, Fontana,
 22287 Mulholland                                                CA 92336
 Hway #322
 Calabasas, CA
 91302




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 2:21-bk-11352-NB                            Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                       Desc
                                                               Main Document    Page 8 of 27
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re      Stern Holdings, Inc.                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Ali Nowaid                                                                                                                      50% Owner



 Shahin Melamed                                                                                                                  50% Owner



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Authorized Officer and Owner of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date February 19, 2021                                                      Signature /s/ Shahin Melamed
                                                                                            Shahin Melamed

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 2:21-bk-11352-NB                        Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                  Desc
                                                       Main Document    Page 9 of 27


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015·2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
 1.  A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or joint venture of which debtor Is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
     and title of each such of prior proceeding, dale filed, nature thereof, the Bankruptcy Judge and court to whom
     assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
     included in Schedule AlB that was filed with any such prior proceeding(s).)
l!o_11e .                                                         . ... ·····-··-··~~------------
2.    (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
      Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner In the
      debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
      debtor Is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
      complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
      and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
      any real property included in Schedule AlB that was filed with any such prior proceeding(s).)
 None

3.    (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
      previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
      of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
      of the debtor, a relative of the generalpartner, director. officer, or person in <;antral ol the debtor, or any persons, firms
      or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
      such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
      still pending, and if not, the disposition thereof. if none, so indicate. Also, list any real properly included in Schedule
      AlB that was flied with any such prior proceeding(s).)
 None
---···---~~~~~~-                                      ·-·-·-··-·--··   ----~--~~~-




4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, Including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule AlB
   that was filed with any such prior proceeding(s).)
 None___                                               ····----·-·--·--·······-··-·····-······------·~-------

I declare, under penalty of perjury, that the foregoing is true and correct.

 Executed at     ~            11-~ ;j-1~~":::..~.:______ , California.                                Is/ Shahin Melamed
                                                                                                     ·S-hahin Melamed
                 February 19, 2021

                                                                                                     .:lgn~------
 Date:



                                                                                                      Signature of Debtor 2




                  This form is mandatory. II has bean approved for use in the United States Bankruplcy Court lor the Central District of California.

October 2018                                                              Pege1                F 1015-2.1.STMT.RELATED.CASES
               Case 2:21-bk-11352-NB                                        Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                                    Desc
                                                                            Main Document    Page 10 of 27
 Fill in this information to identify the case:

 Debtor name            Stern Holdings, Inc.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        3,650,390.20


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,650,390.20




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                    Desc
                                                              Main Document    Page 11 of 27
 Fill in this information to identify the case:

 Debtor name         Stern Holdings, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                         Desc
                                                              Main Document    Page 12 of 27
 Debtor         Stern Holdings, Inc.                                                          Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 7227 Oleander
                     Avenue, Fontana, CA
                     92336                                Fee simple                        $0.00                                           Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02          Desc
                                                              Main Document    Page 13 of 27
 Debtor         Stern Holdings, Inc.                                                         Case number (If known)
                Name


        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
               Case 2:21-bk-11352-NB                               Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                Desc
                                                                   Main Document    Page 14 of 27
 Debtor          Stern Holdings, Inc.                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                         Desc
                                                              Main Document    Page 15 of 27
 Fill in this information to identify the case:

 Debtor name         Stern Holdings, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   All Start Financial                            Describe debtor's property that is subject to a lien               $2,400,000.00                  Unknown
       Creditor's Name                                7227 Oleander Avenue, Fontana, CA 92336
       20700 Ventura Blvd., Suite
       222
       Woodland Hills, CA 91364
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 29, 2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed
       1. All Start Financial
       2. Prime Point Contracting,
       Inc.

       Prime Point Contracting,
 2.2                                                                                                                     $1,250,390.20                  Unknown
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                7227 Oleander Avenue, Fontana, CA 92336
       22287 Mulholland Hway
       #322
       Calabasas, CA 91302
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       March 12, 2018                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                       Desc
                                                              Main Document    Page 16 of 27
 Debtor       Stern Holdings, Inc.                                                                    Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

                                                                                                                               $3,650,390.2
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                            Desc
                                                              Main Document    Page 17 of 27
 Fill in this information to identify the case:

 Debtor name         Stern Holdings, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
        out and attach the Additional Page of Part 2.
 3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                                Contingent
                                                                                Unliquidated
           Date or dates debt was incurred
                                                                                Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                     related creditor (if any) listed?               account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                            0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              0.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                        38021                                           Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                Desc
                                                              Main Document    Page 18 of 27
 Fill in this information to identify the case:

 Debtor name         Stern Holdings, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:21-bk-11352-NB                           Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                           Desc
                                                              Main Document    Page 19 of 27
 Fill in this information to identify the case:

 Debtor name         Stern Holdings, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Sean Melamed                                                                        All Start Financial                D   2.1
                                                                                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 2:21-bk-11352-NB                         Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02 Desc
                                                            Main Document    Page 20 of 27                -·------··                                         -~.


/"Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY~
  State B. ar No. & Email Address
·1'



  Matthew Abbasi 215030
j 6320 CANOGA AVE.
,SUITE 220
!WOODLAND HILLS, CA 91367
i (310) 358-9341 Fax: (888)709-5448
i California State Bar Number: 215030 CA
!matthew@malawgroup.com
!




j     D Deblor(s) appearing without an attorney
L~_,-'1_1(o!f7_ey fo![)eblor

                                                           UNITED STATES BANKRUPTCY COURT
                                                            CENTRAL DISTRICT OF CALIFORNIA

i!-:--------·
  ln    re:
                -------~··-·--~-·-·-·-------.   -----

                                                                                        I CASE NO.:
'                Stern Holdings, Inc.
                                                                                        CHAPTER: 11

                                                                                        '



                                                                                                              VERIFICATION OF MASTER
                                                                                                             MAILING LIST OF CREDITORS

                                                                                        j                                  [LBR 1007·1(a)]

                                                                     Debtor(s).
                                                                                       L~---                                                                  _j


Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed In this bankruptcy case, consisting of _1_ sheet(s) is complete, correct, and
consistent with the Debtor's schedules and 1/we assume all responsibility for errors and omissions.

    Date: Febru__a_ry 19, 2021                                                                  Is/ Shahin Melamed
                                                                                                Signature of       Deiltor_1____
    Date:


    Date: X'-'>ruary 19, 2021




                         Thls form is optional, It h~s been approved for use in the United Stales Bankruptcy Court for Lhe Central Distficl of California,
D~cembar      2015                                                                                         F 1007-1.MAILING.LIST.VERIFICATION
    Case 2:21-bk-11352-NB   Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02   Desc
                            Main Document    Page 21 of 27


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Stern Holdings, Inc.
                       5648 Berkshire Dr
                       Los Angeles, CA 90032


                       Matthew Abbasi
                       ABBASI LAW CORPORATION
                       6320 CANOGA AVE.
                       SUITE 220
                       WOODLAND HILLS, CA 91367


                       All Start Financial
                       20700 Ventura Blvd., Suite 222
                       Woodland Hills, CA 91364


                       Prime Point Contracting, Inc.
                       22287 Mulholland Hway #322
                       Calabasas, CA 91302


                       Sean Melamed
     Case 2:21-bk-11352-NB                        Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                    Desc
                                                  Main Document    Page 22 of 27


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &        FOR COURT USE ONLY
Email Address
Matthew Abbasi 215030
6320 CANOGA AVE.
SUITE 220
WOODLAND HILLS, CA 91367
(310) 358-9341 Fax: (888)709-5448
California State Bar Number: 215030 CA
matthew@malawgroup.com




    Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Stern Holdings, Inc.                                                 ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I, Shahin Melamed                                                             , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 2:21-bk-11352-NB                     Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                    Desc
                                                    Main Document    Page 23 of 27


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
               I am the president or other officer or an authorized agent of the Debtor corporation
               I am a party to an adversary proceeding
               I am a party to a contested matter
               I am the attorney for the Debtor corporation
2.a.           The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
               class of the corporation’s(s’) equity interests:
               [For additional names, attach an addendum to this form.]
     b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

February 19, 2021                                                                         By:
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                          Name:         Shahin Melamed
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
         Case 2:21-bk-11352-NB                         Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                    Desc
                                                       Main Document    Page 24 of 27


    Allorneyor Party Name, Address, TelephOne &·FAX Nos., and Slale Bar No. &              ·-fOR COURT USE ONLY
    Email Add~{!Ss-
    Mat!hew Abbasi 215030
    6320 CANOGA AVE.
    SUITE 220
    WOODLAND HILLS, CA 91367
    (310) 358·9341 Fax: (888)709·5448
    California State Bar Number: 215030 CA
    matthew@malawgroup.com




IJilL,i~UomeJI    (o[:, , _ _ _ _ _ ,_ _ _          UNITED STA_T_E_Sd-K-R_U_PT-CY                        COUR~         --- ----------         ---- I
                                                                                                                                                                   I
'                                                     CENTRAL DISTRICT OF CALIFORNIA
~
L-·--·-·--·------···-··--·-··-----
1In re:                                                                           TeAsE No.:
                                                                                       I
                                                                                                                                   --------·-·~
'            Stern Holdings, Inc.                                                   ADVERSARY NO.:
                                                                        Debtor(s).L CHAPTER: 11
                                                                                       f
                                                                       Plaintiff(s),   i
                                                                                            CORPORATE OWNERSHIP STATEMENT                                          I
                                                                                               PURSUANT TO FRBP 1007(a)(1)  ,~
                                                                                                 and 7007.1, and LBR 1007·4
                                                                                       ~"----~
                                                                                                                                                         ______J
                                                                                                                                                                   l
,    ___                                             -- ----    _,l~•ef.e_Qdflr!l(L                              __rN_o_h_•_•,r_in_g_J_ _ ,_,.,_,.,_,._ _   ,j
Pursuant to FRBP 1007(a){1) and 7007.1, and LBR 1007-4, any corporation, other 1/wn a governmental unit, tiJat Is a debtor In
a voluntary case or a parly to an adversary proceeding or a contested matter shall file this Statement identifying a/Ills parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation's equity Interest, or state that there are no entitles to repon. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity In a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.
    I,   Shahin Melamed                                            _ _ _ _ , the undersigned In the above-captioned case, hereby declare
                 -". . ,(PrrntNiJnJe-orAitorney oror;oTBrBfiiT·-
    under penelty of perjury under the laws of the United States of America that the following is true and correct:




                   This form Is optionnl. It has bl)en approved for use. by the United States Bankruptcy Court for the Central District of California.
Decemboc2012                                                                                                      F 1007·4.CORP.OWNERSHIP.STMT
           Case 2:21-bk-11352-NB                     Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02                                                          Desc
                                                     Main Document    Page 25 of 27


(Check the appropriate b.oxes and, if applicable, provide the required information.]
1-.          I have personal knowledge of the matters set forth in this Statement-because:
             @I am lhe president or olherofflceror an authorized agent of the Deblor corporation
             0 I am a party to an adversary proceeding
             0 I am a party Ia a contested matter
             0 I am the attorney jorthe Debtor corporation
Z.a.         0 The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
                  class of the corporation's(s') equity Interests:
                  {For additional names, attach an addendum fo /his form)
      b.     !ilJ There are no entities that directly or indirectly own 10% or more of any class of the co oration's equity interest.
_f_ebrua!)'_1_9L?021_____ ~- ----~----                                                      By:
 Date                                                                                               Sign

                                                                                            Name:         Shahin Melamed
                                                                                                         -Printed na"'rn"'e'-'-o'-"f~D~e~b~lo-r,-o-r-attorn-e-y'J~o-r- - -
                                                                                                          Debtor




                  This form Is optional. ll has been approved for use by lhe Un_iled Stales Bankruptcy Court for lhe Central Dlslfict of California.
December2012                                                                                                    F 1007-4.CORP.OWNERSHIP.STMT
               Case 2:21-bk-11352-NB                               Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02        Desc
                                                                   Main Document    Page 26 of 27
                                                                    United StatesBankruptcy Court
                                                                         Central D.istrict of Cnlifornia
   In rc        Sterl1_!loJ~!I1S•"'_!nc; . _ _ _ __                                                        Case No.
                                                                                       Dcbtor(s)           Chapter.



               STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Shahin Melamed, declare under penalty of pe1:jury that I am an Authorized Officer and O"ivner of
 Stern Holdings, Inc., and that the following is a true and correct copy of the resolutions adopted by the Board
 of Directors of said cmvoration at a special meeting duly called and held on the 19th day of February 19,
 2021.

       "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
 Bankntptcy Court pursuant to Chapter 11 of Title II of the United States Code;

        Be It Therefore Resolved, that Shahin l\'lelamcd, Authorized Officer and Owner of this Corporation,
is authorized and directed to execute and deliver all doctJments necessary to perfect the filing of a chapter 11
voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Shahin Melamed, Authorized Offi~e~· and Ownet· of this Corporation is
authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to othe1wise
do and perform all acts and deeds and to execute and deliver all necessmy documents on behalf of the
corporation in connection with such bankruptcy case, and

        Be It Further Resolved, that Shahin Melamed, Authorized Officer and Owner of this Corporation is
authorized and directed to employ Matthew Abbasi 215030, attorney and the Ia finn of ABBASI LAW
CORPORATION to represent the corporation in such bankmptcy case."

 Date Februaoy 19, 2021




Softw~re   Copyright {c) 199G·2021 Best Cas.D, LLC · www.be~tcase.c:om                                                Bes! Cl:lsl'l Bank11.1plcy
             Case 2:21-bk-11352-NB                              Doc 1 Filed 02/19/21 Entered 02/19/21 17:52:02     Desc
                                                                Main Document    Page 27 of 27
                                                                      Resolution of Board of Directors
                                                                                     of
                                                                            Stern Holdings, Inc.



       Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
 Bankruptcy Court plu·suant to Chapter 11 ofTitle II of the United States Code;

         Be It Therefore Resolved, that Shahin Melamed, Authorized Officet' and Owner of this Corporation,
 is authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
 volLmtary bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Shahin Melamed, Authorized Otllcer and Owner of this Corporation is
 authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise
 do and perform all acts and deeds and to execute and deliver all necessary documents on behalf of the
 corporation in connection with such bankruptcy case, and

        Be It Further Resolved, that Shahin Melamed, Authorized Officer and Owner of this Corporation is
 authorized and directed to employ Matthew Abbasi 215030, attorney and the law firm of ABBASI LAW
 CORPORATION to represent the corporation in such bankruptcy case.

  Date February 19, 2021                                                          Signed __ -:--.:-:---::-=-:
                                                                                           Shahin Mela111ed




Soflworo Gopyrighl (c.) 1ml6·2021 Basi C~se, LLC. '.wm,bastcase.com                                              Best Case B<~nkruplcy
